Title: From Thomas Jefferson to William Fitzhugh, 11 March 1790
From: Jefferson, Thomas
To: Fitzhugh, William



Dear Sir
Alexandria Mar. 11. 1790.

Your servant arrived here last night with the horse and he tells me he performed his journey well. The snow is so deep I cannot get from the house to the stable to see him; but I doubt not but he is well as the servant says and that he will answer my purpose at New York. At any rate you are no further responsible for him, nor have any thing else to do but to receive the £75. as soon as I can send it to you from thence, which shall be as soon as I can look about me a little and be in the way of receiving. The snow which has fallen has determined me to send on my Phaeton from hence by water, to have my horses led, and bump it myself in the stage to my journey’s end. I have however missed my chance by the stage I came on in. I repeat to you my offers of any service I can render you at New York and assurances of the esteem & attachment with which I am Dear Sir Your most obedt. humble servt,

Th: Jefferson

